
	
		III
		110th CONGRESS
		1st Session
		S. RES. 319
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2007
			Mr. Durbin (for himself
			 and Mr. Obama) submitted the following
			 resolution; which was referred to the Committee on Armed
			 Services
		
		
			October 2, 2007
			Committee discharged; considered and agreed to with an
			 amended preamble
		
		RESOLUTION
		Expressing the sense of the Senate
		  regarding the United States Transportation Command on its 20th
		  anniversary.
	
	
		Whereas the Goldwater-Nichols Department of Defense
			 Reorganization Act of 1986 (Public Law 99–433) revoked prohibitions on the
			 consolidation of military transportation functions, and President Reagan
			 subsequently ordered the establishment of a unified transportation command
			 within the Armed Forces;
		Whereas October 1, 2007, marks the 20th year anniversary
			 of the activation of the United States Transportation Command at Scott Air
			 Force Base, Illinois;
		Whereas the United States Transportation Command consists
			 of—
			(1)the United States
			 Transportation Command at Scott Air Force Base, Illinois;
			(2)the Air Mobility
			 Command at Scott Air Force Base, Illinois;
			(3)the Military
			 Sealift Command in Washington, District of Columbia; and
			(4)the Military
			 Surface Deployment and Distribution Command at Scott Air Force Base,
			 Illinois;
			Whereas Operation Desert Shield and Operation Desert Storm
			 provided a wartime test for the United States Transportation Command, resulting
			 in a command that is fully operational in both peacetime and wartime;
		Whereas the United States Transportation Command has
			 continued to prove its worth during United States contingency operations, such
			 as Operation Desert Thunder (enforcing United Nations resolutions in Iraq) and
			 Operation Allied Force (North Atlantic Treaty Organization operations against
			 Serbia), and United States peacekeeping endeavors, such as Operation Restore
			 Hope (in Somalia), Operation Support Hope (in Rwanda), Operation Uphold
			 Democracy (in Haiti), Operation Joint Endeavor (in Bosnia-Herzegovina), and
			 Operation Joint Guardian (in Kosovo);
		Whereas the United States Transportation Command has also
			 supported numerous humanitarian relief operations transporting relief supplies
			 to victims of natural disasters at home and abroad;
		Whereas the United States Transportation Command is a
			 vital element in the war against terrorism, supporting the Armed Forces around
			 the world;
		Whereas since October 2001, the United States
			 Transportation Command, and its components and national partners, have
			 transported nearly 4,000,000 passengers, 9,000,000 short tons of cargo, and
			 more than 4,000,000,000 gallons of fuel in support of the war on
			 terrorism;
		Whereas in 2003 the Secretary of Defense designated the
			 Commander of the United States Transportation Command as Distribution Process
			 Owner to serve as the single Department of Defense entity to improve the
			 overall efficiency and interoperability of distribution related
			 activities—deployment, sustainment and redeployment support during peace and
			 war;
		Whereas the Quadrennial Defense Review of 2005 recognized
			 the importance of joint mobility and the critical role that it plays in global
			 power projection; cited the successful investment in cargo transportability,
			 strategic lift, and pre-positioned stock; and called for continued
			 recapitalization and modernization of the airlift and aerial tanker fleet;
			 and
		Whereas the assigned responsibilities of the United States
			 Transportation Command include—
			(1)providing
			 common-user and commercial transportation, terminal management, and aerial
			 refueling;
			(2)providing global
			 patient movement for the Department of Defense through the Defense
			 Transportation System;
			(3)serving as the
			 Mobility Joint Force Provider; and
			(4)serving as
			 Distribution Process Owner for the Department of Defense: Now, therefore, be
			 it
			
	
		That the Senate—
			(1)honors the
			 sacrifice and commitment of the 155,000 members of the Armed Forces (including
			 the National Guard and Reserve) and civilian employees and contractors that
			 comprise the United States Transportation Command and recognizes the debt of
			 gratitude of the American people;
			(2)honors the
			 families of United States Transportation Command members and recognizes their
			 sacrifices while their loved ones are deployed around the world; and
			(3)recognizes the
			 success of United States Transportation Command over the last 20 years and its
			 continuing vital contributions to the war against terrorism.
			
